EXHIBIT 4.1 HARMONY METALS, INC. A FLORIDA CORPORATION TOTAL AUTHORIZED ISSUE 500,, $0. This certifies that is hereby issued fully paid and non-assessable Shares of Series A Convertible Preferred Stock of Harmony Metals, Inc., transferable on the books of the Corporation by the holder hereof, in person or by duly authorized Attorney upon surrender of this Certificate properly endorsed. In Witness Whereof, Harmony Metals, Inc. has caused this Certificate to be signed by its duly authorized officers and its Corporate Seal to be hereunto affixed as of the day of 20 . Chief Executive Officer [SEAL] Secretary
